In a proceeding to stay arbitration, the appeal is from a judgment of the Supreme Court, Kings County, dated January 22, 1979, that granted the petition and stayed arbitration. Judgmént affirmed, with $50 costs and disbursements. Pursuant to the collective bargaining agreement between the parties, appellants served a demand for arbitration concerning the denial of salary and benefits "in violation of Article Seventeen D.” The petitioner moved to stay arbitration on the ground that the parties had not agreed to arbitrate such a dispute. Its position was that article 17D states that in the event of a layoff "applicable provisions of law will be followed to determine the staff member to be laid off” and that the agreement between the parties excluded from the definition of grievance "any matter as to which (1) a method of review is prescribed by law”. Here, the rights enuring to employees who were laid off was clearly a matter subject to judicial review. In any event, the language in the agreement is less than "express, direct and unequivocal” on whether the parties agreed to arbitrate this matter and arbitration was properly stayed (see Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509, 510-511; accord Matter of South Colonie School Dist. [South Coloide Teachers Assn.], 46 NY2d 521). Mollen, P. J., Hopkins, O’Connor and Lazer, JJ., concur.